Exhibit 2.1 STOCK PURCHASE AGREEMENT by and among SPECTRUM PHARMACEUTICALS, INC., TALON THERAPEUTICS, INC. and EAGLE ACQUISITION MERGER SUB, INC. July 16, 2013 TABLE OF CONTENTS Page ARTICLE 1 DEFINED TERMS AND INTERPRETATION Certain Definitions 2 Terms Defined Elsewhere 10 Interpretation 11 ARTICLE 2 AUTHORIZATION; CLOSING DATE; DELIVERY Authorization 12 Closing Date, Delivery 12 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY Organization and Qualification 13 Capitalization 13 Corporate Authority and Approval 15 No Conflict; Required Filings and Consents 15 Compliance with Laws; Permits 16 Regulatory Compliance 16 SEC Filings; Financial Statements 18 No Undisclosed Liabilities 19 Absence of Certain Changes or Events 20 Contracts 22 Litigation 24 Company Plans; Employees and Employment Practices 24 Labor and Employment Matters 26 Intellectual Property 27 Taxes 29 Environmental Matters 30 Real Property 31 Insurance 31 Certain Business Practices 32 Affiliate Transactions 32 i Brokers 32 No Directed Selling Efforts or General Solicitation 32 No Integrated Offering 32 Private Placement 33 Disclaimer of Other Representations and Warranties 33 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER Organization and Qualification 33 Authorization 33 Ownership of Purchaser; No Prior Activities 34 Sufficiency of Funds 34 Investment Experience 34 Investment Intent 34 Brokers 34 Management Agreements 34 Ownership of Company Common Stock 35 Disclaimer of Other Representations and Warranties 35 ARTICLE 5 MERGER Merger 35 Payment Procedures 37 Dissenters’ Rights 39 ARTICLE 6 ADDITIONAL AGREEMENTS AND COVENANTS Company Options 40 Employee Stock Purchase Plan 41 Company Warrants 41 Company Change of Control Plan 41 Withholding 42 Actions with Respect to the Investment Agreements and the Registration Rights Agreement 42 Employee Matters 42 Indemnification of Directors and Officers 43 Conduct of Business 45 ii Termination of Executive Employment 45 Termination of 401(k) Plan 45 ARTICLE 7 RESTRICTIONS ON TRANSFERABILITY; COMPLIANCE WITH SECURITIES ACT Securities Act Restrictions 46 Transfer of Securities 46 ARTICLE 8 MISCELLANEOUS Non-Survival of Representations, Warranties and Covenants 46 Governing Law 47 Entire Agreement, Amendment and Waiver 47 Specific Performance 47 Notices, etc 47 Severability 48 Counterparts 48 Consent to Jurisdiction; Venue 49 Waiver of Jury Trial 49 Publicity 49 Further Assurances 49 No Third-Party Beneficiaries 49 iii STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “ Agreement ”) is made as of July 16, 2013, by and among Spectrum Pharmaceuticals, Inc., a Delaware corporation (“ Parent ”), Talon Therapeutics, Inc., a Delaware corporation (the “ Company ”), and Eagle Acquisition Merger Sub, Inc. , a Delaware corporation (“ Purchaser ”). RECITALS Whereas , Parent, Purchaser and certain securityholders of the Company have entered into that certain Securities Purchase Agreement, dated as of the date hereof (the “ Securities Purchase Agreement ”), pursuant to which Purchaser has acquired certain shares of common stock of the Company (the “ Company Common Stock ”) and warrants to purchase shares of Company Common Stock owned by the securityholders party to the Securities Purchase Agreement (the “ Securities Purchase ”); Whereas, the intent is for Parent to contribute cash to Purchaser to fund Purchaser’s purchase of shares of Company Common Stock, however, for purposes of convenience, Parent will transfer funds directly to stockholders and to the Company on behalf of Purchaser; Whereas , if Purchaser does not own at least 90% of the outstanding shares of Company Common Stock following the Securities Purchase, the Company has agreed to issue and sell to Purchaser, and Purchaser has agreed to purchase from the Company, such number of additional shares of Company Common Stock that, when added to the number of shares of Company Common Stock owned by Purchaser following the consummation of the transactions contemplated by the Securities Purchase Agreement, will result in Purchaser owning at least ninety percent (90%) of the outstanding shares of Company Common Stock; Whereas , the Company and Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) under the Securities Act of 1933, as amended (the “ Securities Act ”); and Whereas , contemporaneous with the acquisition of the securities under the Securities Purchase Agreement and the Shares (as hereinafter defined) under this Agreement, Purchaser intends to consummate a merger of itself with and into the Company (the “ Merger ”) in accordance with Section253 of the Delaware General Corporation Law (the “
